DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, 10-12, 15, 16, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menolfi et al. (US 2007/0047689) (hereiafter Menolfi).
Re claim 1, Menolfi discloses:
“obtaining at least one phase of a reference signal (Fig. 5, Φref) and at least three phases of a local oscillator signal” (Fig. 5; element 15; para. 0045);
“forming at least three partial phase-error signals by comparing a single phase of the at least one phase of the reference signal to corresponding phases of the at least three phases of the local oscillator signal; and” (Fig. 5, element 16; para. 0046)
“generating a composite phase-error signal by forming a summation of the at least three partial phase error signals, and responsively adjusting a fixed phase of a local oscillator using the composite phase-error signal” (Fig. 5, element 18, 13; para. 0014; 0049, 0053-0063).
Re claim 11, see claim 1 above for similar claimed subject matter.
Re claim 2, Menolfi further discloses “further comprising applying a respective weighting factor to each partial phase-error signal of the at least three partial phase-error signals” in Fig. 5, element 17.1 – 17.8; para. 0048).
Re claim 12, see claim 2 above for similar claimed subject matter.
Re claim 5, Menolfi further implies the teaching of “wherein applying the respective weighting factor to each partial phase-error signal comprises controlling a magnitude of current of each partial phase-error signal” in para. 0049, 0081, 0082; wherein Menolfi implies the partial phase-error signal are represented in current and they are linearly combined with the weights.
Re claim 15, see claim 5 above for similar claimed subject matter.
Re claim 6, Menolfi further implies the teaching of “wherein the partial phase-error signal is generated as a currentmode output, and wherein applying the respective weighting factor comprises controlling a magnitude of the current-mode output” in para. 0049, 0081, 0082; wherein Menolfi implies the partial phase-error signal are represented in current and they are linearly combined with the weights.
Re claim 16, see claim 6 above for similar claimed subject matter.
Re claim 7, Menolfi further discloses “wherein each partial phase-error signal of the three partial phase-error signals is generated using a logical XOR phase comparator operating on the single phase of the at least one phase of the reference signal and a corresponding phase of the at least three phases of the local oscillator signal” in para. 0046, 0053-0058, 0085.
Re claim 18, see claim 7 above for similar claimed subject matter.
Re claim 10, Menolfi further implies “wherein the at least three partial phase-error signals comprises four partial phase-error signals generated by comparing the single phase of the reference signal to four phases of the local oscillator signal” in para. 0046-0047.
Re claim 20, see claim 10 above for similar claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menolfi in view of Chatwin et al. (US 2017/0228215).
Re claim 8, Menolfi discloses almost all claimed subject matter in claim 8, as stated above.  Menolfi differs from the claimed invention in that it does not explicitly discloses “wherein each partial phase-error signal is a digital partial phase-error signal”.
Chatwin, in similar field of endeavor, discloses providing digital phase error is not new in the art in para. 0031, 0041, Fig. 1.
Menolfi, in one embodiment, XOR phase detector is utilized.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated the use of digital phase error of Chatwin into Menolfi as alternative and predictable result would have been expected.
Allowable Subject Matter
Claims 3, 4, 9, 13, 14, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant's filing of the terminal disclaimer on 02/15/21 have been acknowleged.
8.	Applicant’s arguments with respect to Casper et al. (US 2006/0140324) have been considered and are moot.
9.	Applicant's arguments filed 02/15/21 have been fully considered but they are not persuasive.
Regarding Menolfi et al. (US 2007/0047689), in the REMARKS, page 8, applicant argues that Menolfi does not discloses “forming at least three partial phase-error signals by comparing a single phase of the at least one phase of the reference signal to corresponding phases of the at least three phases of the local oscillator signal”.  The Office respectfully disagrees.  In Menolfi, each of the slave phase detector 16.1 – 16.8 takes a corresponding phase input from the VCO and the reference phase (Fig. 5; para. 0046, 0053).  Menolfi utilizes XOR phase detector and clearly implies the output of each of the slave phase detector represent phase deviation (error information) of the oscillator clock (and the reference clock – since each of the oscillator clock and the reference clock are inputted into each slave phase detector) (para. 0054, 0055).  Further, even though Menolfi states that “At each time, two adjacent slave phase detectors are active”, this is for the possibility of interpolating between two coarse phase 
Continuing in the REMARKS, page 9, applicant argues that Menolfi does not discloses “generating a composite phase-error signal by forming a summation of the at least three partial phase-error signals” since Menolfi only uses two adjacent phase-error signals.  As indicated above, Menolfi utilizes all eight phase-error signals, therefore, the summation 18 of Fig. 5 would be “generating a composite phase-error signal by forming a summation of the at least three partial phase-error signals”.  Thus, it is believed that Meolfi meets all claimed subject matter in claim 1 and claim 11.  
Regarding the dependent claims, applicant seems to rely on argument made for claim 1 (and 11), therefore, similar response applied.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.